LOCKWOOD, Justice
Peter Munoz Valenzuela was convicted in 196S by a jury on five counts of violating A.R.S. § 36-1002.04, which is entitled “Minors inducing minors to violate narcotic drug laws * * This Court affirmed his conviction, State v. Valenzuela, 101 Ariz. 230, 418 P.2d 386 (1966).
In 1971, Valenzuela petitioned in the Superior Court of Pinal County for a writ of *136habeas corpus, alleging several procedural errors at the time of his sentencing by the Superior Court of Pima County in 1965. The petition for writ of habeas corpus was denied, “for the reason that the Supreme Court [had] affirmed the sentence in the previous decision involving this petition.”
Valenzuela appeals in propria persona from the denial of his petition for writ of habeas corpus, alleging two grounds: (1) that the 1965 judgment and sentencing order was “ambiguous” because it left doubt whether the trial court intended the sentences on the five counts to run consecutively or concurrently, and (2) that the 1965 sentencing order was unclear because it did not state the date on which the instant sentences were to begin. We need not discuss these contentions, other than to note that the attorney who represented Valenzuela in the 1966 appeal specifically acknowledged that the five sentences were ordered to run consecutively, not concurrently, and further, having the opportunity to do so, failed to raise the second question on his appeal. Valenzuela cannot now raise these questions, Miller Rubber Co. of New York v. Peggs, 60 Ariz. 157, 132 P.2d 439 (1943).
Affirmed.
HAYS, C. J., CAMERON, V. C. J., and STRUCKMEYER and HOLOHAN, JJ., concur.